DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.     

In view of the Panel Decision from the Pre Appeal Brief filed on May 09, 2022, Prosecution is Reopened. 
        
After careful consideration of Applicant’s arguments, the examiner has modified the 103 rejections over Kishimoto as detailed in Office action dated February 07, 2022.    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1 – 6 and 9 - 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kishimoto et al. US 2006/0001005 A1 (Kishimoto). 

Considering claims 1 – 6 and 11, Kishimoto teaches a glass composition and optical fiber made thereof, wherein the composition comprises in mol percentages: 55 – 80 % of SiO2, 5 – 25 % of Al2O3, 0 – 40 % of MgO, 0 – 30 % of CaO, 0 – 15 % Li2O, 0 – 5 % Na2O, and 0 – 10 % of B2O3 [0033 – 0046]. Kishimoto does not teach examples or compositional ranges that are sufficiently specific to anticipate the compositional limitations of claim 1. However, overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05. Further, with regards to the B2O3; embodiments wherein said component content is 0 % meet the requirement of being B2O3 free. Further, Kishimoto unquestionably teaches at [0046] that the content of B2O3 as a component of the glass composition may be zero %. Further, at [0009] of the instant specification Applicant recognized that “Additionally, the composition may optionally contain trace quantities of other components or impurities that are not intentionally added”. Furthermore, the examiner submits that assuming arguendo, minor quantities of B2O3 that might be present in Kishimoto’s composition may be considered as impurities and not as a component required to be included in the addition to 100 %.   
As to the limitation directed to the fiberizing temperature or log 3 temperature, this is considered to be inherent to Kishimoto’s glass composition. Support for said presumption is found in the use of same glass forming components in ranges that overlap significantly. The burden is upon Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed property of log 3 temperature would obviously have been present once the Kishimoto composition is provided.  
Moreover, with regards to the new limitation in claims 1 and 18, requiring that the composition comprises less than 1% by weight of each of K20, Fe2Q3, TiO2,BaO, 
SrO, ZnO, ZrO2, P2Os, and SO3; Kishimoto teaches at [0034 – 0047] that the individual amount of these oxide components, if at all present in the composition, can be as low as 0 %. Therefore, it would have been obvious to one of skill in the art at the time of the invention to select % amount combinations of these components that meet the required less than 1 %, as the individual contents overlap with the claimed ranges.  

Considering claim 9, Kishimoto does not specifically recognize the claimed ΔT and liquidus temperature. However, these properties are expected to be inherent to Kishimoto’s glass composition.  Support for said expectation is found in the use of like materials (i.e. glass composition having same components in weight percentages that overlap significantly with those claimed by Applicant). The burden is upon Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Kishimoto product is provided. 

Considering claim 10, Kishimoto does not specifically recognize the components of said composition are melted in a refractory tank. However, said limitation is not given patentable weight at this time since the prior art meets the compositional and/or chemical limitations set forth. The burden is shifted upon the Applicant to evidence the contrary. Absent a showing to the contrary, it is the examiner’s position that the article of the applied prior art is identical to or only slightly different than the claimed article. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to the applicant to show unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art strongly suggested the claimed subject matter.  It is noted that if the applicant intends to rely on Examples in the specification or in a submitted declaration to show non-obviousness, the applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.  

Considering claims 12 – 15, Kishimoto does not specifically recognize that the glass fiber of the disclosure has the claimed specific modulus and tensile strength. However, these properties are expected to be inherent to Kishimoto’s glass fibers. Support for said expectation is found in the use of like materials (i.e. glass composition having same components in weight percentages that overlap significantly with those claimed by Applicant). The burden is upon Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Kishimoto product is provided. 

Claims 18 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lackey et al. US 6,284,357 B1 (Lackey) in view of Kishimoto et al. US 2006/0001005 A1 (Kishimoto). 

Considering claims 18 and 21, Lackey teaches a composite comprising numerous thin polymer matrix layers reinforced with fibers, whiskers, platelets, or particles and thus, allowing higher processing temperatures, which may be used to produce optical devices such as optical wave guides. [Cpl. 3, 5 – 20]. Further, Lackey does not specifically recognize that the reinforcing fiber is made of the claimed glass composition. However, Kishimoto teaches a glass composition and optical fiber made thereof, wherein the composition comprises in mol percentages: 55 – 80 % of SiO2, 5 – 25 % of Al2O3, 0 – 40 % of MgO, 0 – 30 % of CaO, 0 – 15 % Li2O, 0 – 5 % Na2O, and 0 – 10 % of B2O3. Further, Kishimoto teaches that said glass composition exhibits a fluorescence function and an optical amplification function in a wide wavelength range [Abstract and 0033 – 0046].
Therefore, it would have been obvious to one of ordinary skill in the art to select Kishimoto’s optical fiber as the reinforcement glass element in Lackey’s wave guide composite when it is desired to provide the wave guide with a fluorescence function and an optical amplification function in a wide wavelength range.       
Moreover, with regards to the new limitation in claims 1 and 18, requiring that the composition comprises less than 1% by weight of each of K20, Fe2Q3, TiO2,BaO, 
SrO, ZnO, ZrO2, P2Os, and SO3; Kishimoto teaches at [0034 – 0047] that the amount of these oxide components, if at all present in the composition, can be as low as 0 %. Therefore, it would have been obvious to one of skill in the art at the time of the invention to select % amount combinations of these components that meet the required less than 1 %; as the individual contents overlap with the claimed ranges.  
As to the limitation in claim 21, requiring that the reinforced composite be a wind blade, this is considered to be intended use of the claimed article (composite). In order to patentably distinguish the claimed invention from the prior art, it must result in a structural difference between the claimed invention and the prior art. The compositions, fibers and composites taught by Kishimoto, as set forth above are considered to meet all compositional and or chemical limitations; and therefore, are considered to be capable of performing the intended use as claimed. Further, it has been held that a claim containing a "recitation with respect to the manner in which a claimed article is intended to be employed does not differentiate the claimed article from a prior art article if the prior art article teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It should be noted that Kishimoto meets the compositional and/or chemical limitations set forth and there is nothing on record to evidence that the prior art product could not function in the desired capacity. The burden is shifted upon the Applicant to evidence the contrary.

Claims 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lackey et al. US 6,284,357 B1 (Lackey) in view of Kishimoto et al. US 2006/0001005 A1 (Kishimoto) and further in view of McGinnis (McGinnis). 

Considering claims 19 and 20, Lackey in view of Kishimoto are relied upon as set forth above in the rejection of claim 18. Further, said prior art combination does not recognize that the polymer forming the matrix is selected from thermoplastic or thermoset polymers as claimed. However, McGinnis teaches at [0068] glass fiber reinforced composites, wherein the polymer matrix material include epoxies, phenolic resins, vinyl esters, and polyesters; which are known to be thermoset or thermoplastic polymers. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select a particular polymer (thermoplastic or thermoset) as the matrix component in Lackey-Kishimotos’ composite. The particular selection would be a result of the final application of the reinforced polymeric composite.    
    
Response to Arguments

Applicant traverses the 103 rejections over Kishimoto on the basis that Kishimoto fails to teach a composition free of B2O3. Independent claims 1 and 18 recite “a sum of the components totals 100% by weight of the composition,” where the recited components do not include B2O3. Thus, the composition of independent claims 1 and 18 effectively excludes B2O3. Applicant respectfully submits that such a composition is not taught by Kishimoto, as Kishimoto requires B2O3 as an essential component.   

In response, the examiner submits that as set forth above, Kishimoto unquestionably teaches at [0046] that the content of B2O3 as a component of the glass composition may be zero %. Further, at [0009] of the instant specification Applicant recognized that “Additionally, the composition may optionally contain trace quantities of other components or impurities that are not intentionally added”. Furthermore, the examiner submits that assuming arguendo, minor quantities of B2O3 that might be present in Kishimoto’s composition may be considered as impurities and not as a component required to be included in the addition to 100 %.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

16.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

17.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786







/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786